UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


JASON DAVID BERNSTEIN, #21504-078               §
                                                §
versus                                          §    CIVIL ACTION NO. 4:16-CV-315
                                                §    CRIMINAL ACTION NO. 4:13CR00102-005
UNITED STATES OF AMERICA                        §

                                   ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate

Judge Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate Judge,

which contains proposed findings of fact and recommendations for the disposition of such action,

has been presented for consideration, and no objections thereto having been timely filed, the Court

is of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts

same as the findings and conclusions of the Court.

         It is accordingly ORDERED that the Motion to Vacate, Set Aside or Correct Sentence by

a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED, and the case is

DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by either

party not previously ruled upon are DENIED.


         Signed this date
         Nov 8, 2018
